Title: From Thomas Jefferson to John Barnes, 9 August 1807
From: Jefferson, Thomas
To: Barnes, John


                        
                            Dear Sir
                            
                            Monticello Aug. 9. 07.
                        
                        Your favor of the 6th. with 320. D. inclosed came safely to hand yesterday, for which I return you my thanks.
                            I found my family all well, and we are now together at this place. our neighborhood is in a remarkeably healthy state at
                            present. I recieve daily information from Lynhaven bay where the British ships remain quiet, going in & out
                            occasionally. it remains to be seen what will be the case when Barclay arrives who is daily expected. I salute you
                            affectionately
                        
                            Th: Jefferson
                            
                        
                    